—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered June 28, 1996, upon a verdict convicting defendant of the crimes of burglary in the first degree, attempted rape in the first degree and sexual abuse in the first degree.
Convicted after a jury trial of the crimes of burglary in the first degree, attempted rape in the first degree and sexual abuse in the first degree, defendant was sentenced to concurrent prison terms of 12V2 to 25 years, 7V2 to 15 years and 3V2 to 7 years, respectively. Defendant contends on appeal that imposing the most severe sentences permitted by statute is harsh and excessive. We disagree. Given the violent nature of the crimes perpetrated upon the victim in her own home and the absence of mitigating factors, we find no extraordinary circumstances warranting a reduction of the sentences imposed (see, e.g., People v Morgan, 253 AD2d 946, lv denied 92 NY2d 950; People v Mitchell, 248 AD2d 763, lv denied 91 NY2d 1010), notwithstanding the fact that defendant was offered a lesser sentence in a proposed pretrial plea agreement.
Cardona, P. J., Crew III, Yesawich Jr., Carpinello and Graífeo, JJ., concur. Ordered that the judgment is affirmed.